Title: To James Madison from Alexander James Dallas, 3 June 1806
From: Dallas, Alexander James
To: Madison, James



Sir.
3 June 1806.

It gives me great pleasure, to comply with the request of the friends of Mr. Maurice Rogers, in stating to you, that he is a gentleman of commercial talents, amiable manners, and approved integrity.  The Merchants of our City are desirous to procure for him, an appointment as the Agent of the United States, at St. Iago de Cuba.  I believe that the appointment would be advantageous to them, and honorable to the Public.  I am, Sir, with sincere respect & esteem, Yr. mo. obed Serv.

A. J. Dallas

